Citation Nr: 0813881	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-23 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The veteran served on active duty from March to August 1943.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.

This matter was previously before the Board in September 2007 
at which time all claims were remanded for further 
development.  All development having been completed, the 
matter is now before the Board for adjudication.


FINDINGS OF FACT

1.  There is no competent evidence of a current diagnosis of 
PTSD.

2.  The appellant's depression is not related to service.


CONCLUSION OF LAW

1.  Service connection for PTSD is not established. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  The appellant's depression was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  
§ 3.303(a).  In addition, certain chronic diseases, such as 
arthritis and hypertension, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  

The Board has reviewed the appellant's service medical 
records, post service medical records, and other evidence of 
record, and finds that the appellant has not been diagnosed 
with PTSD.  Therefore, his claim must be denied.

Even if the veteran had been diagnosed with PTST or PTSD 
symptoms at some time, the Board must find that the post-
service medical record, as a whole, clearly indicates that 
the veteran does not have PTSD at this time. 

With regard to the claim for service connection for a 
psychological disorder, specifically major depression, the 
Board has reviewed the service medical records, post-service 
medical records, and other evidence of record and finds that 
the appellant has been diagnosed with depression, however, 
the evidence fails to provide a nexus between service and the 
diagnosed disorder. 

The service medical records show that the appellant's nervous 
system was normal upon entry to service in December 1942.  
The examination conducted prior to flight training, dated 
December 1942, also indicates that the appellant had no 
disturbances in conscience, anxiety trends, elation and 
depression, irritability and apathy, phobias, or sensory 
disturbances.  A subsequent flight examination, dated August 
1943, indicates that the veteran had marked anxiety that his 
failure to swim well would disqualify him from flying and he 
had a fear of water and swimming.  He was found unfit for 
aviation flight training or any other branch of the Naval 
Service.  

The medical examination conducted at separation in August 
1943 indicates that the appellant was physically qualified 
for discharge; however, it was noted that the appellant 
suffered anxiety neurosis at that time.  

The appellant sought treatment from a private physician, Dr. 
M, for his annual physical exams, which included notations 
about his mental health.  In a record dated March 1971, Dr. 
M. notes the appellant's history of emotional problems and 
hospitalization at Hallbrooke in 1967 and at Fairfield Hill 
in 1969.  He had no emotional problems at the time of the 
exam.  The hospitalization at Fairfield Hill was noted in a 
December 1972 medical record, which indicated that he spent 5 
days at the facility.  The impression of Dr. M at that time 
was that the appellant had anxiety, per the history of the 
appellant.  

In the March 1974 and April 1977 records, Dr. M. noted the 
appellant had been emotional upset.  The Board notes that Dr. 
M. failed to diagnose appellant with depression or PTSD, and 
further failed to indicate whether the emotional episodes and 
anxiety were related to his service over 30 years prior.

VA outpatient records, dated December 2002 through March 2005 
indicate treatment for mental health disorders.  In December 
2002, the VA medical provider indicated that the appellant 
had severe depression caused by his bipolar disorder.  In 
January 2003, August 2003, February 2004, August 2004, and 
March 2005, the appellant was diagnosed with bipolar disorder 
and depression.  No opinion regarding the etiology of the 
appellant's bipolar disorder or depression, with the 
exception of the bipolar disorder causing depression, was 
provided.

Also submitted was a letter from a Dr. E.K. dated March 2003, 
who had been treating the appellant's depression and 
indicated that the appellant had been hospitalized for 
approximately two months in the preceding year.  No opinion 
regarding the etiology of the veteran's depression was 
discussed and other than this letter, no treatment records 
were provided.

The Board notes that the RO attempted to schedule a VA exam; 
however, the appellant moved from his residence and failed to 
update his contact information with the RO or with his 
service representative.  According to the statement from the 
appellant's representative, dated March 12, 2008, the 
appellant had moved and could not be contacted and that all 
attempts to contact the appellant have provided no response.  
Therefore, a VA examination could not be scheduled.

Based upon the foregoing, without a nexus opinion linking the 
appellant's depression to his active service, the Board 
cannot grant service connection.  The Board also considered 
possible service connection for anxiety and notes that the 
appellant suffered anxiety in service and post-service; 
however, there is no current diagnosis for anxiety.  

Further, based on the service and post-service medical 
records, the Board must find that the records provide, 
overall, evidence against this claim, indicating a disorder 
that began many years after service with no connection with 
service.  Therefore, service connection cannot be granted for 
anxiety.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against finding that the appellant's depression had its onset 
in service, manifested to a compensable degree within one 
year of separation, or is otherwise related to his military 
service.  The Board finds that the service medical record and 
available post-service medical records provide evidence 
against this claim.  Thus, the benefit sought on appeal is 
denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction, or regional office (RO).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant on September 28, 2007 that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  Although the 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in December 2007 
after the notice was provided.  

It is not clear if the veteran received these communications, 
but if he did not, it is his failure to provide the VA with 
his most current address that has created the major problem 
in the adjudication of this case, and the Board may not delay 
the adjudication of this claim indefinitely.  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Under 
38 C.F.R. § 3.655, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record, as it was in this case.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private treatment records.  The veteran 
submitted private treatment records.  VA attempted to 
schedule a VA medical examination for the appellant; however, 
the appellant no longer resides at the address VA has on file 
and he failed to provide updated contact information to the 
VA and/or to his service representative.  Therefore, a VA 
examination was not able to be completed.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  In fact, in a 
statement dated August 2004, the appellant indicated that he 
had no further medical evidence and that his claim was 
complete.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for PTSD is denied.

Service connection for depression is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


